Case 1:18-cv-23125-RNS Document 146 Entered on FLSD Docket 09/25/2019 Page 1 of 1

                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF FLORIDA



  STATE FARM MUTUAL AUTOMOBILE                                  CASE NUMBER
  INSURANCE COMPANY, et al.                                        1:18−cv−23125−RNS
                         PLAINTIFF(S)

                               v.

  HEALTH AND WELLNESS SERVICES, INC., et al.,
                                                                       DEFAULT BY CLERK F.R.Civ.P.55(a)


                       DEFENDANT(S).




                                                  Clerk's Default
        It appearing that the defendant(s) herein, is/are in default for failure to appear, answer, or otherwise plead

  to the complaint filed herein within the time required by law.

  Default is hereby entered against defendant(s)

  Jose Gomez−Cortes.




  as of course, on the date September 25, 2019.
                                                              Angela E. Noble
                                                              CLERK OF COURT

                                                              By /s/ Janier Arellano
                                                              Deputy Clerk

  cc: Judge Robert N. Scola, Jr
      State Farm Mutual Automobile Insurance Company

                                               DEFAULT BY CLERK F.R.Civ.P.55(a)

  CV−37 (10/01)
